DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the application filed 4 November 2021.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The examiner accepts the drawings filed 4 November 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to claims 1, 8, and 15, the applicant recites identifying dominant content in a page and generating a page containing dominant content, and constitutes a process that may practically be performed in the mind/with pen and paper. For example, the steps of “receiving a content page for a target product…”, “identifying dominant sections…”, “identifying noise content sections…”, and “generating a remainder content page…” are all steps which can be performed manually by a user or with the use of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Claims 1, 8, and 15, therefore, recite an abstract idea.
With respect to claims 2-6, the applicant recites the limitations of “identifying dominant sections… out of the plurality of sections exceeds a pre-determined threshold amount (claim 2)”, “the pre-determined threshold amount is a percentage of the display space… (claim 3)”, “the dominant sections are identified by highlighting… (claim 4)”, “receiving user input to select at least one of the highlighted dominant sections… (claim 5)”, and “comparing source code of the content page to one or more synonym lists… (claim 6)”. Each of these limitations consists of steps which can be performed manually by a user or with the use of generic computer components, such as the recited GUI. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Claims 2-6, therefore, recite an abstract idea.
	With respect to claim 7, the applicant recites the limitations of “extracting the product data from the generated remainder content page; and storing the extracted product data in a database.” The “extracting the product…” step is a limitation which can be performed manually by a user or with the use of generic computer components. The “storing the… data in a database” is a well-understood, routine, and conventional step performed manually by a user or with the use of generic computer components Versata Dev. Group, Inc. v. SAP AM., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 13632, 115 USPQ2d at 1092-1093 (see MPEP 2106.05(d), II, iv). Claim 7 is, therefore, non-statutory.
	With respect to claims 9-14, the applicant recites the limitations substantially similar to those in claims 2-7, respectively. Claims 9-14 are similarly rejected.
With respect to claim 16, the applicant recites the limitations substantially similar to those in claim 6. Claim 16 is similarly rejected.
With respect to claims 17-20, the applicant recites “wherein the synonym list comprises an advertisement synonym list… (claim 17)”, “product data in the database enables product comparison… (claim 18)”, “the received content page… contains source code in a markup language (claim 19)”, “displaying… highlighting… and enabling selection of highlighted dominant section… (claim 20).” )”. Each of these limitations consists of steps which can be performed manually by a user or with the use of generic computer components, such as the recited GUI or database. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Claims 17-20, therefore, recite an abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Skeen et al. (US 2014/0344294, published 20 November 2014, hereafter Skeen).
As per independent claim 1, Skeen discloses a method comprising:
receiving a content page for a target content, the content page comprising a plurality of sections including the target content and noise content unrelated to the target content (paragraphs 0771-0777)
identifying dominant sections from the plurality of sections (paragraphs 0771-0777)
identifying noise content sections from the dominant sections containing the noise content unrelated to the target product (paragraphs 0771-0777)
generating a remainder content page by removing the identified noise content sections containing the noise content (paragraphs 0771-0777: Here, a webpage is parsed to identify a main content block. This content is then cleaned by removing all noise contents, such as menus, advertisements, and link boxes. A clean remainder content page is generated)
Skeen fails to specifically disclose wherein the target content is a target product. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that target contents may include a target product. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Skeen, with a reasonable expectation of success, as it would have allowed a user to extract a target item. This would have allowed the user to create clean contents around the target item in order to perform further processing.
With respect to claim 8, the applicant discloses the limitations similar to those in claim 1. Claim 8 is similarly rejected.

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Skeen and further in view of Hu et al. (US 10872350, filed 6 December 2013, hereafter Hu).
As per dependent claim 2, Skeen discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Skeen fails to specifically disclose wherein identifying the dominant sections includes ascertaining at least one portion of the display space of the content page consumed by a section out of the plurality of sections exceeds a pre-determined threshold amount. However, Hu, which is analogous to the claimed invention because it is directed toward identifying contents, discloses wherein identifying the dominant sections includes ascertaining at least one portion of the display space of the content page consumed by a section out of the plurality of sections exceeds a pre-determined threshold amount (column 8, lines 31-41). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hu with Skeen, with a reasonable expectation of success, as it would have allowed for identifying important contents. This would have allowed a user to extract and process these important contents.
As per dependent claim 3, Skeen and Hu disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Hu discloses wherein the pre-determined threshold amount is a percentage of the display space of the content page consumed by the section out of the plurality of sections (column 8, lines 31-41). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hu with Skeen, with a reasonable expectation of success, as it would have allowed for identifying important contents. This would have allowed a user to extract and process these important contents.
With respect to claims 9-10, the applicant discloses the limitations similar to those in claims 2-3, respectively. Claims 9-10 are similarly rejected.

Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Skeen and further in view of Lamkin et al. (US 2014/0162243, published 12 June 2014, hereafter Lamkin).
As per dependent claim 4, Skeen discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Skeen fails to specifically disclose wherein the dominant sections are identified by highlighting the dominant sections with a lined frame around the dominant section in a highlighted graphical user interface. However, Lamkin, which is analogous to the claimed invention because it is directed toward highlighting contents, discloses wherein the dominant sections are identified by highlighting the dominant sections with a lined frame around the dominant sections in a highlighted GUI (Figure 2A; paragraph 0057). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lamkin with Skeen, with a reasonable expectation of success, as it would have enabled a user to view visually emphasized important contents. This would have allowed the user to easily view important contents.
As per dependent claim 5, Skeen and Lamkin disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Skeen fails to specifically disclose wherein identifying the noise content sections from the dominant sections includes receiving user input to select at least one of the highlighted dominant sections in the GUI. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to receive user inputs to highlight sections in a GUI. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Skeen, with a reasonable expectation of success, as it would have allowed a user to select important contents. This would have allowed for creating clean contents based upon a user’s selection for additional processing.
With respect to claims 11-12, the applicant discloses the limitations similar to those in claims 4-5, respectively. Claims 11-12 are similarly rejected.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Skeen and further in view of Hartman et al. (US 2013/0073575, published 21 March 2013, hereafter Hartman).
As per dependent claim 6, Skeen discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Skeen fails to specifically disclose wherein identifying the noise content sections from the dominant sections includes comparing source code of the content page to one or more synonym lists including words relating to the noise content. However, Hartman, which is analogous to the claimed invention because it is directed toward identifying noise contents, discloses wherein identifying the noise content sections from the dominant sections includes comparing source code of the content page to one or more synonym lists including words relating to the noise content (paragraphs 0036-0037). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hartman with Skeen, with a reasonable expectation of success, as it would have enabled a user to identify and ignore noise contents with source code. This would have allowed for removal of common words/phrases, such as stop words, in order to identify relevant contents for processing.
With respect to claim 13, the applicant discloses the limitations similar to those in claim 6. Claim 13 is similarly rejected.

Claims 7, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Skeen and further in view of Rangappa et al. (US 2016/0188620, filed 31 December 2014, hereafter Rangappa).
As per dependent claim 7, Skeen discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Skeen fails to specifically disclose extracting the product data from the generating remainder content page and storing the extracted product data in a database. However, Rangappa, which is analogous to the claimed invention because it is directed toward extracting information for presenting a product comparison page, discloses extracting the product data from the generating remainder content page and storing the extracted product data in a database (paragraphs 0023-0024). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Rangappa with Skeen, with a reasonable expectation of success, as it would have allowed for extracting product content for storage. This would have allowed a user to obtain clean product information for additional processing.
With respect to claim 14, the applicant discloses the limitations similar to those in claim 7. Claim 14 is similarly rejected.
As per independent claim 15, Skeen discloses a method comprising:
receiving a content page for a target content, the content page comprising product data for the target content and noise content unrelated to the target content (paragraphs 0771-0777)
identifying noise sections containing the noise content unrelated to the target content (paragraphs 0771-0777)
generating a remainder content page by removing the identified noise sections containing the noise content (paragraphs 0771-0777)
Skeen fails to specifically disclose extracting the product data for the target product from the remainder content page and storing the extracted product in a database. However, Rangappa, which is analogous to the claimed invention because it is directed toward extracting information for presenting a product comparison page, discloses extracting the product data from the generating remainder content page and storing the extracted product data in a database (paragraphs 0023-0024). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Rangappa with Skeen, with a reasonable expectation of success, as it would have allowed for extracting product content for storage. This would have allowed a user to obtain clean product information for additional processing.
As per dependent claim 18, Skeen and Rangappa disclose the limitations similar to those in claim 15, and the same rejection is incorporated herein. Rangappa discloses wherein the stored product data in the database enables product comparison between multiple vendor’s listings (Figures 6-7). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Rangappa with Skeen, with a reasonable expectation of success, as it would have allowed for extracting product content for storage. This would have allowed a user to obtain clean product information for additional processing.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Skeen and Rangappa, and further in view of Hartman.
With respect to claim 16, the applicant discloses the limitations substantially similar to those in claim 6. Claim 16 is similarly rejected.
With respect to claim 19, Skeen and Rangappa disclose the limitations similar to those in claim 15, and the same rejection is incorporated herein. Skeen fails to specifically disclose wherein the received content page for the target product contains source code in a markup language. However, Hartman, which is analogous to the claimed invention because it is directed toward identifying noise contents, discloses wherein the received content page for the target product contains source code in a markup language (paragraphs 0036-0037). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hartman with Skeen, with a reasonable expectation of success, as it would have enabled a user to identify and ignore noise contents with source code. This would have allowed for removal of common words/phrases, such as stop words, in order to identify relevant contents for processing.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Skeen, Rangappa, and Hartman and further in view of Davis et al. (US 2010/0017280, published 21 January 2010, hereafter Davis).
As per dependent claim 17, Skeen, Rangappa, and Hartman disclose the limitations similar to those in claim16, and the same rejection is incorporated herein. Skeen fails to specifically disclose wherein the one or more synonym lists comprise an advertisement synonym list including words relating to noise sections comprising advertisements. However, Davis, which is analogous to the claimed invention because it discloses comparing advertisement tags to a synonym list disclose wherein the one or more synonym lists comprise an advertisement synonym list including words relating to noise sections comprising advertisements (paragraph 0011). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Davis with Skeen, with a reasonable expectation of success, as it would have enabled a user to identify advertising contents within a page. This would have enabled for a variety of advertising tags and contents to be identified in order to determine whether contents are noisy.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Skeen and Rangappa and further in view of Lamkin.
As per dependent claim 20, Skeen and Rangappa disclose the limitations similar to those in claim 15, and the same rejection is incorporated herein. Skeen fails to specifically disclose:
displaying the content page through a GUI
highlighting dominant sections of the content page
enabling selection of at least one of the highlighted dominant section, wherein removing noise sections further includes removing the selected at least one highlighted dominant sections
However, Lamkin, which is analogous to the claimed invention because it is directed toward highlighting contents, discloses:
displaying the content page through a GUI (Figure 2; paragraph 0057)
highlighting dominant sections of the content page (Figure 2; paragraph 0057)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lamkin with Skeen, with a reasonable expectation of success, as it would have enabled a user to view visually emphasized important contents. This would have allowed the user to easily view important contents.
Additionally, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to receive user inputs to highlight sections in a GUI. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Skeen, with a reasonable expectation of success, as it would have allowed a user to select important contents. This would have allowed for creating clean contents based upon a user’s selection for additional processing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-8, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11194453 (hereafter the 453 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite an obvious variation of the patented claims.
With respect to independent claim 1, claim 10 of the 453 patent discloses a method comprising:
receiving a content page for a target product, the content page comprising a plurality of sections including product data for the target product and noise content unrelated to the target product (column 26, lines 34-37)
identifying dominant sections from the plurality of sections (column 26, lines 43-44: Here, the remainder content is dominant section content)
identifying noise content sections for the dominant sections containing the noise content unrelated to the target product (column 26, lines 38-41)
generating a remainder content page by removing the identified noise content sections containing the noise content (column 26, lines 43-44)
With respect to claim 6, claim 10 of the 453 patent disclose wherein identifying the noise content sections from the dominant sections includes comparing source code of the content page to one or more synonym lists including words relating to the noise content (column 26, lines 38-41).
With respect to claim 7, claim 10 of the 453 patent discloses extracting the product data from the generated remainder content page (column 26, lines 45-49) and storing the extracted product data in a database (column 26, lines 45-49).
With respect to claim 8, the applicant discloses the limitations substantially similar to those in claim 1. Claim 8 is similarly rejected.
With respect to claims 13-14, the applicant discloses the limitations substantially similar to those in claims 6-7, respectively. Claims 13-14 are similarly rejected.
With respect to claim 15, claim 10 of the 453 patent discloses a method comprising:
receiving a content page for a target product, the content page comprising product data for the target product and noise content unrelated to the target product (column 26, lines 34-37)
identifying noise sections containing the noise content unrelated to the target product (column 26, lines 38-41)
generating a remainder content page by removing the identified noise sections containing the noise content (column 26, lines 43-44)
extracting the product data for the target product for the remainder content page (column 26, lines 45-47)
storing the extracted product in a database (column 26, lines 48-49)
With respect to claim 16, claim 10 of the 453 patent discloses wherein the noise sections are identified by comparing source code of the content page to one or more synonym list including words relating to the noise content (column 26, lines 38-41).
With respect to claim 17, claim 7 of the 453 patent discloses wherein the one or more synonym lists comprise an advertisement synonym list including words relating to noise content sections comprising advertisements (column 26, lines 15-18).
With respect to claim 18, claim 3 of the 453 patent discloses wherein the stored product data in the database enables product comparison between multiple vendor’s listings (column 25, lines 63-65).
With respect to claim 19, claim 13 of the 453 patent discloses wherein the received content page for the target product contains source code in a markup language (column 26, lines 58-59).

Claims 2-3 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of the 453 patent in view of Hu. 
As per dependent claim 2, the 453 patent discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 453 patent fails to specifically disclose wherein identifying the dominant sections includes ascertaining at least one portion of the display space of the content page consumed by a section out of the plurality of sections exceeds a pre-determined threshold amount. However, Hu, which is analogous to the claimed invention because it is directed toward identifying contents, discloses wherein identifying the dominant sections includes ascertaining at least one portion of the display space of the content page consumed by a section out of the plurality of sections exceeds a pre-determined threshold amount (column 8, lines 31-41). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hu with Skeen, with a reasonable expectation of success, as it would have allowed for identifying important contents. This would have allowed a user to extract and process these important contents.
As per dependent claim 3, the 453 patent and Hu disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Hu discloses wherein the pre-determined threshold amount is a percentage of the display space of the content page consumed by the section out of the plurality of sections (column 8, lines 31-41). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hu with Skeen, with a reasonable expectation of success, as it would have allowed for identifying important contents. This would have allowed a user to extract and process these important contents.
With respect to claims 9-10, the applicant discloses the limitations similar to those in claims 2-3, respectively. Claims 9-10 are similarly rejected.

Claims 4-5 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of the 453 patent in view of Lamkin.
As per dependent claim 4, the 453 patent discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 453 patent fails to specifically disclose wherein the dominant sections are identified by highlighting the dominant sections with a lined frame around the dominant section in a highlighted graphical user interface. However, Lamkin, which is analogous to the claimed invention because it is directed toward highlighting contents, discloses wherein the dominant sections are identified by highlighting the dominant sections with a lined frame around the dominant sections in a highlighted GUI (Figure 2A; paragraph 0057). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lamkin with the 453 patent, with a reasonable expectation of success, as it would have enabled a user to view visually emphasized important contents. This would have allowed the user to easily view important contents.
As per dependent claim 5, the 453 patent and Lamkin disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. The 453  fails to specifically disclose wherein identifying the noise content sections from the dominant sections includes receiving user input to select at least one of the highlighted dominant sections in the GUI. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to receive user inputs to highlight sections in a GUI. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with the 453 patent, with a reasonable expectation of success, as it would have allowed a user to select important contents. This would have allowed for creating clean contents based upon a user’s selection for additional processing.
With respect to claims 11-12, the applicant discloses the limitations similar to those in claims 4-5, respectively. Claims 11-12 are similarly rejected.
As per dependent claim 20, the 453 patent disclose the limitations similar to those in claim 15, and the same rejection is incorporated herein. The 453 patent fails to specifically disclose:
displaying the content page through a GUI
highlighting dominant sections of the content page
enabling selection of at least one of the highlighted dominant section, wherein removing noise sections further includes removing the selected at least one highlighted dominant sections
However, Lamkin, which is analogous to the claimed invention because it is directed toward highlighting contents, discloses:
displaying the content page through a GUI (Figure 2; paragraph 0057)
highlighting dominant sections of the content page (Figure 2; paragraph 0057)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lamkin with the 453 patent, with a reasonable expectation of success, as it would have enabled a user to view visually emphasized important contents. This would have allowed the user to easily view important contents.
Additionally, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to receive user inputs to highlight sections in a GUI. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with the 453 patent, with a reasonable expectation of success, as it would have allowed a user to select important contents. This would have allowed for creating clean contents based upon a user’s selection for additional processing.

Claims 1, 7-8, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10380230 (hereafter the 230 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite an obvious variation of the patented claims.
With respect to independent claim 1, claim 9 of the 230 patent discloses a method comprising:
receiving a content page for a target product, the content page comprising a plurality of sections including product data for the target product and noise content unrelated to the target product (column 26, lines 28-31)
identifying dominant sections from the plurality of sections (column 26, lines 35-38)
identifying noise content sections for the dominant sections containing the noise content unrelated to the target product (column 26, lines 32-38)
generating a remainder content page by removing the identified noise content sections containing the noise content (column 26, lines 32-38)
With respect to claim 7, claim 9 of the 230 patent discloses extracting the product data from the generated remainder content page (column 26, lines 44-48) and storing the extracted product data in a database (column 26, lines 44-48).
With respect to claim 8, the applicant discloses the limitations substantially similar to those in claim 1. Claim 8 is similarly rejected.
With respect to claim 14, the applicant discloses the limitations substantially similar to those in claim 7. Claim 14 is similarly rejected.
With respect to claim 15, claim 10 of the 453 patent discloses a method comprising:
receiving a content page for a target product, the content page comprising product data for the target product and noise content unrelated to the target product (column 26, lines 28-31)
identifying noise sections containing the noise content unrelated to the target product (column 26, lines 32-38)
generating a remainder content page by removing the identified noise sections containing the noise content (column 26, lines 32-38)
extracting the product data for the target product for the remainder content page (column 26, lines 39-43)
storing the extracted product in a database (column 26, lines 44-48)
With respect to claim 16, claim 9 of the 230 patent discloses wherein the noise sections are identified by comparing source code of the content page to one or more synonym list including words relating to the noise content (column 26, lines 39-43).
With respect to claim 17, claim 9 of the 230 patent discloses wherein the one or more synonym lists comprise an advertisement synonym list including words relating to noise content sections comprising advertisements (column 26, lines 39-43).
With respect to claim 18, claim 9 of the 230 patent discloses wherein the stored product data in the database enables product comparison between multiple vendor’s listings (column 26, lines 44-48).
With respect to claim 19, claim 12 of the 230 patent discloses wherein the received content page for the target product contains source code in a markup language (column 26, lines 59-62).
With respect to claim 20, claim 14 of the 230 patent discloses:
displaying the content page through a GUI (column 27, lines 6-7)
highlighting dominant sections of the content page (column 27, lines 8-11)
enabling selection of at least one of the highlighted dominant section, wherein removing noise sections further includes removing the selected at least one highlighted dominant sections (column 27, lines 8-11)

Claims 2-3 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of the 230 patent in view of Hu. 
As per dependent claim 2, the 230 patent discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 453 patent fails to specifically disclose wherein identifying the dominant sections includes ascertaining at least one portion of the display space of the content page consumed by a section out of the plurality of sections exceeds a pre-determined threshold amount. However, Hu, which is analogous to the claimed invention because it is directed toward identifying contents, discloses wherein identifying the dominant sections includes ascertaining at least one portion of the display space of the content page consumed by a section out of the plurality of sections exceeds a pre-determined threshold amount (column 8, lines 31-41). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hu with the 230 patent, with a reasonable expectation of success, as it would have allowed for identifying important contents. This would have allowed a user to extract and process these important contents.
As per dependent claim 3, the 230 patent and Hu disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Hu discloses wherein the pre-determined threshold amount is a percentage of the display space of the content page consumed by the section out of the plurality of sections (column 8, lines 31-41). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hu with the 230 patent, with a reasonable expectation of success, as it would have allowed for identifying important contents. This would have allowed a user to extract and process these important contents.
With respect to claims 9-10, the applicant discloses the limitations similar to those in claims 2-3, respectively. Claims 9-10 are similarly rejected.

Claims 4-5 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of the 230 patent in view of Lamkin.
As per dependent claim 4, the 230 patent discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 230 patent fails to specifically disclose wherein the dominant sections are identified by highlighting the dominant sections with a lined frame around the dominant section in a highlighted graphical user interface. However, Lamkin, which is analogous to the claimed invention because it is directed toward highlighting contents, discloses wherein the dominant sections are identified by highlighting the dominant sections with a lined frame around the dominant sections in a highlighted GUI (Figure 2A; paragraph 0057). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lamkin with the 230 patent, with a reasonable expectation of success, as it would have enabled a user to view visually emphasized important contents. This would have allowed the user to easily view important contents.
As per dependent claim 5, the 230 patent and Lamkin disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. The 230 fails to specifically disclose wherein identifying the noise content sections from the dominant sections includes receiving user input to select at least one of the highlighted dominant sections in the GUI. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to receive user inputs to highlight sections in a GUI. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with the 230, with a reasonable expectation of success, as it would have allowed a user to select important contents. This would have allowed for creating clean contents based upon a user’s selection for additional processing.
With respect to claims 11-12, the applicant discloses the limitations similar to those in claims 4-5, respectively. Claims 11-12 are similarly rejected.

Claims 6 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of the 230 patent in view of Hartman.
As per dependent claim 6, the 230 patent discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. The 230 patent fails to specifically disclose wherein identifying the noise content sections from the dominant sections includes comparing source code of the content page to one or more synonym lists including words relating to the noise content. However, Hartman, which is analogous to the claimed invention because it is directed toward identifying noise contents, discloses wherein identifying the noise content sections from the dominant sections includes comparing source code of the content page to one or more synonym lists including words relating to the noise content (paragraphs 0036-0037). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hartman with the 230 patent, with a reasonable expectation of success, as it would have enabled a user to identify and ignore noise contents with source code. This would have allowed for removal of common words/phrases, such as stop words, in order to identify relevant contents for processing.
With respect to claim 13, the applicant discloses the limitations similar to those in claim 6. Claim 13 is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144